Citation Nr: 0003675	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  99-08 112	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1950 to July 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran's clam for service connection for PTSD is not 
plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In particular, 
service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (which requires that the diagnosis of a mental 
disorder conform with the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the quality and quantity of 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit at 92-93.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran contends that he has PTSD related to service.  
The Board notes that the record reflects that the veteran 
served in combat and received the Combat Infantry Badge and 
that for treatment purposes service connection is in effect 
for schizophrenic reaction, paranoid type.  The record 
contains no medical evidence that the veteran has ever been 
found to have PTSD.  Moreover, in response to the claim for 
service connection for PTSD, the veteran was provided a VA 
psychiatric examination in September 1998.  The diagnosis was 
mixed personality disorder with paranoid features.  In 
essence, the evidence supportive of the presence of PTSD is 
limited to the statements of the veteran.  However, he, as a 
lay person, is not competent to provide opinions requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1994).  As there is no cognizable evidence 
suggesting the presence of PTSD related to service, the Board 
must conclude that the veteran's claim is not well grounded.  

As detailed above, the Board has denied service connection 
for PTSD on the basis that the claim is not well grounded.  
Although the Board has considered and denied the claim on 
grounds different from that of the RO, which denied it on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  This is because in treating the claim as well 
grounded, the RO accorded the veteran greater consideration 
than the claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case for consideration of whether the claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  


ORDER

Service connection for PTSD is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

